FILED
                            NOT FOR PUBLICATION                              OCT 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30032

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00005-FVS

  v.
                                                  MEMORANDUM *
MIGUEL FRANCISCO SANDOVAL-
LOPEZ, a.k.a. Pedro Zafra,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Miguel Francisco Sandoval-Lopez appeals from his jury conviction for

being an alien in the United States after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sandoval-Lopez contends that his counsel was ineffective by failing to

object to his appearance at trial in jail clothing. We decline to review this claim on

direct appeal because the record is insufficiently developed and the legal

representation was not so inadequate that it obviously denied Sandoval-Lopez his

Sixth Amendment right to counsel. See United States v. Benford, 574 F.3d 1228,

1231 (9th Cir. 2009). Accordingly, we affirm the district court’s judgment without

prejudice to Sandoval-Lopez raising this issue in a collateral attack on the

conviction pursuant to 28 U.S.C. § 2255.

      AFFIRMED.




                                           2                                    11-30032